Citation Nr: 1215759	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain.  

2.  Entitlement to service connection for osteoarthritis of multiple joints.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for sleep apnea, claimed as sleep disturbance.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to February 1983.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania in October 2008 and March 2009.  The Veteran appeared for an RO hearing in June 2010 and a Travel Board hearing in November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

All of the Veteran's claims require additional development.  As to the service-connected lumbar strain, recent VA examination reports call into question the extent of this disability but do not resolve this matter.  A January 2009 VA spine examination report confirms degenerative joint disease and degenerative disc disease of the lumbar spine, but the examiner noted that it could not be stated as to whether or not the degenerative disk disease and joint disease were related to or secondary to the service-connected lumbar strain without resorting to mere speculation, given the presence of "multiple other factors."  A November 2011 VA spine examination report brings no further clarification, as the examiner indicated that he could not state "without resorting to mere speculation" to what degree the service connected lumbar spine condition contributed to decreased range of motion or painful range of motion, versus other conditions.  The Board thus finds that a further VA examination is needed to address the full scope of the Veteran's disability, as well as the symptoms that can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

Also of concern to the Board is the extent of any associated objective neurological abnormalities, in the event that the service-connected lumbar spine disability is found to encompass intervertebral disc syndrome.  Multiple VA outpatient records contain references to "minimal" radiculopathy, and, at his November 2011 hearing, the Veteran reported bowel disturbances.  The etiology and extent of any such symptoms must also be addressed upon examination.

Regarding the claimed osteoarthritis of multiple joints, fibromyalgia, and sleep apnea, the Veteran stated emphatically in his November 2009 Substantive Appeal that it was his belief that these disorders stemmed from the service-connected lumbar spine disorder.  By this statement, the Board finds that consideration for secondary service connection under 38 C.F.R. § 3.310 is warranted, but this theory has not been adequately incorporated in the 38 C.F.R. § 3.159(b) notification to date.  The possibility of a link between these disabilities and a service-connected disability was fleetingly referenced in the June 2010 hearing transcript and in a July 2011 Supplemental Statement of the Case, but full notification and adjudication utilizing the specific terminology of 38 C.F.R. § 3.310 (i.e., incurrence and aggravation) has not been provided to date.  Further notification and a readjudication encompassing 38 C.F.R. § 3.310 is thus warranted upon remand.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).

In terms of the underlying direct service connection (38 C.F.R. § 3.303) theories for osteoarthritis of multiple joints and fibromyalgia, the Board notes that the Veteran was treated for complaints concerning the left knee, right ankle, and right wrist during service.  It would be helpful to afford the Veteran a VA examination to ascertain whether he has one or more broader disabilities characterized by arthralgias (e.g., fibromyalgia, rheumatoid arthritis), or, alternatively, whether there exists arthritis of individual joints that is etiologically related to service.  Examinations addressing the Veteran's 38 C.F.R. § 3.310 theory would also be helpful in this case.

In regard to all claims, the Board notes that the Social Security Administration (SSA) denied the Veteran's disability benefits claim in July 2009.  Records corresponding to this previous claim are contained in the claims file.  During his November 2011 hearing, however, he asserted that he had reapplied for SSA benefits, was appealing the previous denial, had retained an attorney to help with the claim, and had recently appeared for an SSA hearing.  These developments raise a real question of whether there exists additional documentation, particularly medical records, that might be pertinent to the claims presently on appeal.  Such documentation should be requested prior to an adjudication of any of the current claims.  See 38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving benefits, as such records may contain relevant evidence).  

Given the likely delay resulting from all of the above development on remand, the Board also finds that it would be helpful to request updated VA outpatient treatment records from the Philadelphia VA Medical Center (VAMC).  The most recent treatment records currently contained in the claims file date from June 2011, and the Veteran appears to have received treatment from this facility on a very frequent basis.

Finally, the Veteran's TDIU claim depends in part on the disposition of the other four claims currently on appeal and is accordingly inextricably intertwined with those claims.  A determination on this claim must therefore be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a new 38 C.F.R. § 3.159(b) notice letter addressing his claims.  The contents of this letter should include a description of the provisions of 38 C.F.R. § 3.310 in regard to the claims for service connection for osteoarthritis of multiple joints, fibromyalgia, and sleep apnea, as secondary to the service-connected low back strain.  

2.  The Philadelphia VAMC must be contacted, and all records of treatment of the Veteran dated since June 2011 must be requested.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be added to the claims file.

3.  SSA must be contacted, and all medical and other records corresponding to the Veteran's initial claim and reported appeal must be requested.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be added to the claims file.

4.  The Veteran must then be afforded a VA orthopedic examination, with an examiner who has reviewed the entire claims file.  The examiner should direct his or her attention to the following matters:

a) With regard to the service-connected lumbar strain, the examiner must state whether the currently diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine are in any way etiologically related to the initial service-connected disability.  If not, the examiner should conduct a full examination for range of motion findings and information about ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, additional disability during flare-ups, and the duration and frequency of any doctor-prescribed bed rest; the examiner should then specify whether any such symptoms are clearly not etiologically related to the service-connected disability.  The examiner should similarly address the presence and extent of any lower extremity neuropathy/radiculopathy and bowel disturbances and note whether those findings, if present, are etiologically related to the service-connected disability.  Finally, the examiner should address the effect of the service-connected lumbar strain on the Veteran's ability to secure and follow a substantially gainful occupation.

b) With regard to the claimed osteoarthritis of multiple joints and fibromyalgia, the examiner should first address whether there is any ongoing disease process (e.g., fibromyalgia, rheumatoid arthritis) and also whether there is arthritis of any specific joints currently, with particular attention to the left knee, right ankle, and right wrist, as the Veteran was treated for abnormalities of those joints during service.  For each currently diagnosed body-wide disease process or arthritis of individual joints shown upon examination, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such diagnosis: a) is etiologically related to service, or b) was caused or aggravated (i.e., permanently worsened) by the service-connected lumbar strain.

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

5.  The Veteran must also be afforded a VA pulmonary examination addressing his claimed sleep apnea.  Following a claims file review and an examination, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability that such disability: a) is etiologically related to service, or b) was caused or aggravated (i.e., permanently worsened) by the service-connected lumbar strain.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

6.  Then, this case must be readjudicated.  Of particular note is that consideration of 38 C.F.R. § 3.310 in regard to the claims for service connection, as secondary to the service-connected low back strain, is necessary.  If the determination of any of the Veteran's claims is less than fully favorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



